Title: To George Washington from Major General Nathanael Greene, 24 November 1777
From: Greene, Nathanael
To: Washington, George



Dr Sir,
Mount Holly [N.J.] Novr 24. 1777

I have nothing new to communicate to your Excellency with Respect to the Motions of the Enemy—they remain or did last night at Woodbury, with a Guard at Timber Creek, consisting of about six hundred men. The Boats that went up, mentioned in my former Letter, I conjecture had on Board the Baggage of the Army; the Soldiers seen on board, were the regimental Guards to the Baggage.
The Militia of this State is dwindling to nothing—Gen: Varnum says, there was upwards of 1400 a few days since; they are reduced now to between seven & eight. Colo. Shreeve is gone out to see what Impression he can make upon the People, and to endeavour to draw together as large a Number as possible; but I cannot flatter myself with any

considerable reinforcement. I will endeavour to inclose your Excellency a Return of our Strength in Continental & Militia, this Afternoon if possible.
We are all ready to advance; but the General Officers think it adviseable, to wait the Return of the first Express, sent to Glover’s Brigade; to learn the strength & time the Junction may be formed, with that Brigade. I have heard nothing where it is, notwithstanding I have sent three Expresses. Capt. Lee is not arrived, neither have I heard any thing of him—I could wish if possible, some Horse might be sent, as every Army is an unweildy Body without them; & in this Country, they are more immediately necessary, to prevent the Enemy from sending out theirs to collect Stock.
Colo: Cox who is with me at this Place, says, if the Enemy can open a Communication with the three lower Counties, they will be able, independant of all the surrounding Country, to draw Supplies of every kind, necessary for the Subsistance of the Army, & Inhabitants of the City of Philadelphia.
Your Excellency observes, in your last, you must leave the Propriety of attacking the Enemy to me. Would you advise me to fight them with very unequal Numbers. Most People, indeed all, agree they are near or quite 5000 strong—Our Force is upwards of three, exclusive of the Militia, which may be from seven to eight hundred at most. The Situation the Enemy are in, the Ease with which they can receive Reinforcements, & the Difficulty of our knowing it, will render it absolutely necessary, whenever we advance from this Place, to make the Attack as soon as possible. I had much rather engage with three thousand against five, than attack the Enemy’s Lines, & there is a much greater prospect of succeeding, but still I cannot promise myself Victory, nor even a Prospect of it, with Inferior Numbers—I have seen of late, the difficulty your Excellency seemed to labour under, to satisfy the Expectations of an ignorant Populace, with great Concern. It is our Misfortune to have an Extent of Country to cover, that demands four times our Numbers—the Enemy so situated as to be very difficult to approach, and from pretty good Authority, superior to us in Numbers. Under these Disadvantages—Your Excellency has the choice of but two things, to fight the Enemy without the least Prospect of Success, upon the common Principles of War, or remain inactive, & be subject to the Censure of an ignorant & impatient populace. In doing one you may make a bad matter worse and take a Measure, that, if it proves unfortunate, you may stand condemned for, by all military Gentlemen of Experience; in pursuing the other you have the Approbation of your own mind, you give your Country an opportunity to exert itself to supply the present Deficiency, & also act upon such military Principles

as will justify you to the best Judges in the present day, & to all future Generations. For my own Part, I feel Censure with as great a Degree of Sensibility as is possible, and I feel ambitious of doing every thing that common Sense can justify; but I am fully persuaded, in attempting more you may make a temporary, a lasting Evil. The Cause is too important to be trifled with to shew our Courage, & your Character too deeply interested, to sport away upon unmilitary Principles.
For your Sake for my own Sake & for my Country’s Sake I wish to attempt every thing which will meet with your Excellency’s Approbation—I will run any Risque or engage under any Disadvantages if I can only have your Countenance if unfortunate. With the Publick I know Success sanctifies every thing and that only. I cannot help thinking from the most dispassionate Survey of the Operations of the Campaign that you stand approved by Reason & justified by every military Principle. With Respect to my own Conduct, I have ever given my Opinion with Candour & to my utmost executed with Fidelity whatever was committed to my Charge. In some Instances we have been unfortunate—In one I thought I felt the Lowr of your Excellency’s Countenance when I am sure I had no Reason to expect it. It is out of my Power to command success but I trust I have ever endeavoured to deserve it. It is mortifying enough to be a common Sharer in Misfortunes but to be punished as the Author, without deserving it, is truly afflicting.
Your Excellency’s Letter of the 22d, but I suppose it was of yesterday, this moment came to hand. as I have wrote so fully upon the Subject I have nothing to add, only, that to advance from this place before Glover’s Brigade joins us unless we attack the Enemy without them will rather injure than facilitate our Designs. But if your Excellency wishes the Attack to be made immediately—give me only your Countenance & notwithstanding it is contrary to the Opinion of the General officers here I will take the Consequences upon myself.
Inclosed is a copy of a Letter from Colo: Ellis at Haddonfield.
The Hospitals in the Jerseys are greatly complained of—they prove a Grave for many of the poor Soldiery—principally oweing to the Negligence of the Surgeons who have the Care of the Hospitals. How far these Complaints are well grounded I can not pretend to say—but I would beg leave to recommend the sending of good trusty Officers to inspect the Management of the Hospitals & to remain there untill regularly released. I am with great Respect Your Excellency’s most Obdt Servt

Nath. Greene


Major Burnet has just returned from Glover’s Brigade they will be at the black Horse to Night. Eight miles from this place.
half past three oClock.

